In the

United States Court of Appeals
              For the Seventh Circuit

No. 08-1600

U NITED S TATES OF A MERICA,
                                                Plaintiff-Appellee,
                                v.

D ENNIS JAMES W OODEN ,
                                            Defendant-Appellant.


        Appeal from the United States District Court for the
         Northern District of Indiana, South Bend Division.
     No. 3:07-CR-00082-RLM—Robert L. Miller, Jr., Chief Judge.


   A RGUED O CTOBER 15, 2008—D ECIDED D ECEMBER 29, 2008




 Before E ASTERBROOK, Chief Judge, and C OFFEY and
W OOD , Circuit Judges.
  E ASTERBROOK, Chief Judge. Early one Saturday morning
the 911 system in South Bend, Indiana, received this
call from a pay phone:
   I would like to report a black male with a silver
   hand gun. He was arguing with his, ah, girlfriend,
   or whatever. . . . They were walking toward [the]
   7-Eleven on Miami [Street]. He’s tall. He’s wearing
2                                              No. 08-1600

    a black jacket and blue jean pants. He has the gun
    on a holster. And I seen him pull it out.
Police quickly spotted the couple but did not see an
ongoing argument; they were eating snack food. But
Officer Gary Reynolds thought that an armed domestic
quarrel could resume at any time and stopped the pair.
A pat-down found the gun, just as the caller had described
it. The safety was off; the serial number had been obliter-
ated. Wooden entered a conditional guilty plea to possess-
ing a firearm despite a felony conviction, 18 U.S.C.
§922(g)(1), and a second count based on the missing serial
number, 18 U.S.C. §922(k). The sentence, 30 months’
imprisonment, is modest for these offenses.
  Whether the gun should have been suppressed as the
fruit of an unlawful search is the question reserved for
appeal by the conditional plea. Wooden concedes that
the call would have provided adequate support for a
Terry stop (see Terry v. Ohio, 392 U.S. 1 (1968)) if the
caller had given his name. But he contends that, because
the call was anonymous and the police did not verify any
details other than innocuous ones (such as his position
and clothing), the holding of Florida v. J.L., 529 U.S. 266
(2000), requires application of the exclusionary rule. The
district court found otherwise, concluding that 911 calls
reporting an ongoing crime must be treated differently.
So we held in United States v. Drake, 456 F.3d 771, 775
(7th Cir. 2006). See also United States v. Hicks, 531 F.3d
555, 558–59 (7th Cir. 2008) (reporting that every court of
appeals that has considered the subject has concluded
that J.L. does not cover anonymous reports of ongoing
crime that require immediate action to ensure public
No. 08-1600                                                 3

safety). Wooden wants us to abrogate Drake and Hicks,
but we think them sound.
  Terry and its successors hold that a stop supported by
articulable suspicion is “reasonable” under the fourth
amendment. See, e.g., Illinois v. Wardlow, 528 U.S. 119, 123
(2000); United States v. Chaidez, 919 F.2d 1193 (7th Cir.
1990). Articulable suspicion can be established by an
anonymous tip if the police corroborate enough of the
tipster’s information to imply that the tipster must
possess inside knowledge about the details that the
police could not otherwise observe. See Alabama v. White,
496 U.S. 325 (1990), and the discussion in J.L., 529 U.S. at
270–71. Knowing a tipster’s name increases the chance
that he can be held accountable (both state and federal
governments make it a crime to tell material lies to law-
enforcement officials), and knowledge that a tipster has
inside information likewise increases the chance that
the report of crime is accurate.
   But people who report crimes do not invariably claim
“inside information” (as the tipsters in J.L. and White did).
The caller in this case told us how he knew that Wooden
had a gun: he saw Wooden draw it from its holster in
public. Corroboration of other information (such as
whether a tall man near the 7-Eleven store was wearing
a black jacket and blue jeans) would not make this claim
more plausible—but then, the assertions of eyewitnesses
to crime generally do not need corroboration, or a history
of other accurate reports, to be believed. See, e.g., Gramenos
v. Jewel Companies, Inc., 797 F.2d 432 (7th Cir. 1986); cf.
Illinois v. Gates, 462 U.S. 213 (1983) (a tipster’s history of
4                                                No. 08-1600

providing reliable    information    is   not   essential   to
probable cause).
  Doubtless greater confidence can be achieved when
police know a caller’s identity, for then, as the Court
observed in J.L., the threat of penalties for lies makes
information more reliable. Yet as a practical matter a
name given by a caller does not make the tip less anony-
mous. Suppose that the 911 call in this case had begun:
“My name is John Jenkins, and I would like to report. . .”.
That a caller gives a name does not mean that he is John
Jenkins (either the President of Notre Dame or any other
John Jenkins). Caller ID does not solve this problem
for public phones or even home phones, which can be
used by multiple people (including guests at a party);
some subscribers block the service. Cell phones, which
almost always use caller ID, can be stolen. And it would
undermine the goal of the 911 system to require a caller
to prove his identity, perhaps by coming to the station
with a driver’s license or passport, before the police react
to the information. When crime is in progress, prompt
action is essential. The fourth amendment prohibits
unreasonable searches and seizures, and it has long been
understood that, when the police believe that a crime is
in progress (or imminent), action on a lesser degree of
probability, or with fewer procedural checks in advance,
can be reasonable. See, e.g., Brigham City v. Stuart, 547
U.S. 398 (2006).
  J.L. dealt with a situation in which there was no ap-
parent need for haste, in which the caller did not describe
how he knew that J.L. was armed, and in which the tip
was not recorded (so the police may have misunder-
No. 08-1600                                                5

stood the details). The police could take their time to
gather more information, and the Court held that an
immediate stop was unreasonable. Our case, by con-
trast, arises from a recorded 911 call that revealed how
the caller knew about the crime and that implied a need
for dispatch. Wooden observes that the couple was chat-
ting amicably by the time the police arrived, but the
officer explained that domestic violence comes and goes;
a man who pulls a gun on his wife or girlfriend may do
it again at any moment. (There is also a risk that an
armed man may threaten the woman with him that,
unless she “acts natural” when the police arrive, she will
be beaten or shot later.)
  A 911 system designed to provide an emergency re-
sponse to telephonic tips could not operate if the police
had to verify the identity of all callers and test their
claim to have seen crimes in progress. A process of testing
would frustrate the expedition that often is essential to
protect lives and safety. A system that follows an “act fast,
verify later” approach creates risks of unjustified action
and makes it possible for someone holding a grudge to
cause trouble. All of this goes into the calculus of reason-
ableness, together with the fact that Terry stops are brief,
and people can quickly go on their way if the call proves
to be unfounded. So we reiterate the holding of Drake
and Hicks that a need for dispatch can make reasonable
a stop that would not be reasonable if the police had
time to investigate at leisure.
  The district court did not err in concluding that the
circumstances reported to the police implied a need for
haste, and that a report by a person claiming to have
6                                               No. 08-1600

seen a gun drawn in public provided articulable
suspicion for a Terry stop and frisk.
  After Wooden’s arrest, the person who made the 911
call was identified. Wooden maintains that the caller
held a grudge against him and lied when he said that
Wooden had drawn his gun on the street—though the
caller did know that Wooden was packing heat. But the
police are entitled to act on what is known at the time;
information turned up later neither vindicates nor con-
demns a search.
  A constitutional obligation to defer action pending
an investigation into the possibility that a 911 caller may
be out to cause mischief would cripple the emergency-
response system; far better to act quickly and later prose-
cute any mischief-makers who can be caught. Judges
must not underestimate the value of deterrence for 911
callers, as well as for those who may be committing
other crimes, for as this case shows callers’ identity may
be pinned down with enough time, whether or not
they identify themselves. If this 911 call was an effort by
someone who knew an incriminating fact (that Wooden
was carrying a gun) to mislead the police by asserting
something else that was not true (that Wooden had drawn
his gun to intimidate a companion), the best remedy is
to prosecute the caller rather than allow a gun-toting
felon to escape punishment. The judgment of the district
court therefore is
                                                  AFFIRMED .


                          12-29-08